Case 1:20-cv-22363-DPG Document 8 Entered on FLSD Docket 07/08/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-22363-CIV-GAYLES/REID

  JEAN COTY RIDORE,

                          Petitioner,

  v.

  STATE OF FLORIDA,

                          Respondent.
                                                    /

       ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

        THIS CAUSE comes before the Court on the Report and Recommendation of Magistrate

 Judge (the “Report”) [ECF No. 6]. Petitioner filed a pro se petition for writ of habeas corpus under

 28 U.S.C. § 2254, attacking his conviction and sentence following a jury verdict in the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida. [ECF No. 1]. The matter was referred to

 Magistrate Judge Reid for a ruling on all pre-trial non-dispositive matters and for a Report and

 Recommendation on any dispositive matters. [ECF No. 2]. Judge Reid’s Report recommends that

 the Court dismiss the petition without prejudice as the petition is premature and Petitioner has failed

 to exhaust his state court remedies. Petitioner has failed to timely object to the Report.

        A district court may accept, reject, or modify a magistrate judge’s report and recommen-

 dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

 is made are accorded de novo review, if those objections “pinpoint the specific findings that the

 party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

 R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

 is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,
Case 1:20-cv-22363-DPG Document 8 Entered on FLSD Docket 07/08/2020 Page 2 of 2



 L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

 781, 784 (11th Cir. 2006).

        The Court has reviewed the record and finds no clear error with Judge Reid’s well-rea-

 soned analysis and conclusion that the Petition should be dismissed without prejudice. Accord-

 ingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

        (1)    Judge Reid’s Report [ECF No. 6] is AFFIRMED AND ADOPTED and

               incorporated into this Order by reference;

        (2)    Petitioner’s Petition for Writ of Habeas Corpus [ECF No. 1] is DISMISSED

               without prejudice;

        (3)    No certificate of appealability shall issue; and

        (4)    This case shall be CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of July, 2020.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 2
